          Case 4:19-cv-03704 Document 1 Filed on 09/27/19 in TXSD Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    3015 BAGBY, L.LC.                                           §
          Plaintiff,                                            §
                                                                §
    vs.                                                         §        CIVIL ACTION NO. 4:19-cv-3704
                                                                §
    CERTAIN UNDERWRITERS AT                                     §
    LLOYD'S OF LONDON SUBSCRIBING                               §
    TO POLICY NO. CLU51459; GULF                                §
    COAST ADJUSTMENT SERVICE OF                                 §
    HOUSTON, INC. D/B/A GULF COAST                              §
    CLAIMS SERVICES, MICHAEL SKYE,                              §
    JOHNNY MICHALEK                                             §
        Defendants.                                             §


          DEFENDANT CERTAIN UNDERWRITERS AT LLOYD'S OF LONDON'S
                           NOTICE OF REMOVAL


          Defendant, Certain Underwriters at Lloyd's of London ("Underwriters") files this Notice

of Removal pursuant to 28 U.S.C. §§1441 and 1446(a). 1 Defendant removes this action to the

United States District Court for the Southern District of Texas, Houston Division, and in

support thereof, respectfully asserts the following:

                                           I.
                         INTRODUCTION AND PROCEDURAL HISTORY

1.        This lawsuit stems from a property insurance dispute related to Policy No. CLU51459.

On August 15, 2019, 3015 Bagby, LLC ("Plaintiff") filed its Original Petition in the 129th

Judicial District Court of Harris County, Texas (Cause No. 2019-56700). 2 Plaintiff's Petition

named Underwriters, Gulf Coast Adjustment Service of Houston, Inc. d/b/a Gulf Coast Claims

Services ("Gulf Coast"), Michael Skye, and Johnny Michalek (collectively the "Defendants") as

1
          Plaintiff has been given notice of the filing of Underwriters' Notice of Removal. See Exhibit B.
2
          See Ex. A, Plaintiff's Original Petition.
                                                           1

HOUIMAN\573511-1
       Case 4:19-cv-03704 Document 1 Filed on 09/27/19 in TXSD Page 2 of 6



defendants in the suit. 3

2.      Plaintiff's Petition asserts the following causes of action against the Defendants, namely:

breach of contract, breach of duty of good faith and fair dealing, agency liability, bad faith,

negligent misrepresentation, common law fraud, civil conspiracy, violations of Texas Deceptive

Trade Practices – Consumer Protection Act, violations of the Texas Insurance Code and a

declaratory judgment action. 4 Plaintiff's claims are based upon the Defendants' alleged acts

and/or omissions related to the investigation and indemnity for water damage sustained at

Plaintiff's property located at 3015 Bagby Street, Houston, Texas 77006. 5

3.      On August 27, 2019, Plaintiff served Gulf Coast and Johnny Michalek with its Original

Petition. On September 3, 2019, Plaintiff served Underwriters and Michael Skye with its

Original Petition.

4.      All Defendants have filed an Answer to Plaintiff's Original Petition in state court. 6

5.      Counsel for the Defendants consent to the removal of this action pursuant to 28 U.S.C. §

1446(b)(2)(A).

                                               II.
                                       TIMING OF REMOVAL

6.      Underwriters were served with Plaintiff's Original Petition on September 3, 2019. This

Notice of Removal is being filed within thirty (30) days of service and is therefore, timely

pursuant to 28 U.S.C. § 1446(b)(1).




3
        See id.
4
        Id. at ¶¶ 31-100.
5
        Id.
6
        See Ex. C, Defendants Gulf Coast, Michael Skye, and Johnny Michalek's Original Answer; see also Ex.
        D, Defendant Underwriters' Original Answer.
                                                      2

HOUIMAN\573511-1
       Case 4:19-cv-03704 Document 1 Filed on 09/27/19 in TXSD Page 3 of 6




                                                 III.
                                                VENUE

7.      Under 28 U.S.C. §1441(a) and 1446(a), venue is proper in the United States District

Court for the Southern District of Texas – Houston Division because the court occupies the

district and division in which Plaintiff's lawsuit is filed.

                                             IV.
                                     BASES FOR REMOVAL

8.      Removal is proper on the following grounds:

        A.      Complete Diversity Between the Parties

        Federal jurisdiction is based upon complete diversity of citizenship in accordance with 28

U.S.C. § 1332. There is complete diversity among the parties at the time of removal, as

Underwriters have accepted the liability of the alleged acts and/or omissions of its agents,

Defendants, Gulf Coast, Michael Skye, and Johnny Michalek. See TEX. INS. CODE §542A.006.

Gulf Coast, Michael Skye, and Johnny Michalek were improperly joined as defendants in the

state court suit. Pursuant to TEX. INS. CODE §542A.006, the only proper parties to this lawsuit

are Plaintiff and Underwriters, which make removal to federal court proper pursuant to 28 U.S.C.

§ 1332(a).

        Plaintiff's Petition states that Plaintiff is a Texas limited liability company whose

principal place of business is located at 3015 Bagby Street, Houston, Texas 77006. Defendant

Underwriters are now, and were at the time of the state court action commenced, citizens of the

United Kingdom and their principal places of business was and is in the United Kingdom.

        B.      The Amount in Controversy Exceeds $75,000

        The amount in controversy exceeds $75,000, excluding interest and costs. See 28 U.S.C.

§1332(a). Plaintiff's Petition states that Plaintiff seeks monetary relief of more than $100,000.00,

                                                    3

HOUIMAN\573511-1
      Case 4:19-cv-03704 Document 1 Filed on 09/27/19 in TXSD Page 4 of 6



but not in excess of $200,000.00. Accordingly, all requirements are met for removal under 28

U.S.C. §1332(a) and §1446(b). 7

9.     Copies of the pleadings and other filings in the state court suit are attached to this notice

as required by 28 U.S.C. §1446(a). 8

10.    Underwriters will promptly serve a copy of this notice of removal on counsel for Plaintiff

and Defendants and will file a copy with the clerk of the Harris County District Court where the

suit has been pending.

                                                    V.
                                               JURY DEMAND

11.    Plaintiff demanded a jury trial in the state court suit. 9

                                         VI.
                           DOCUEMNTS FILED WITH THIS NOTICE

12.  Pursuant to Local Rule 81, the following documents are attached to this Notice of
Removal.


       Exhibit A        Plaintiff's Original Petition;

       Exhibit B        Defendant Underwriters' Notice of Filing of Removal filed in state
                        court;

       Exhibit C        Defendants Gulf Coast, Michael Skye, and Johnny Michalek's
                        Original Answer to Plaintiff's Original Petition;

       Exhibit D        Defendant Underwriters' Original Answer to Plaintiff's Original
                        Petition;

       Exhibit E        Affidavit of Service to Defendant Johnny Michalek;

       Exhibit F        Affidavit of Service to Defendant Michael Skye;

       Exhibit G        Affidavit of Service to Defendant Gulf Coast;


7
       See Ex. A, Plaintiff's Original Petition at ¶ 103.
8
       See Exs. A, C, D and I.
9
       See Ex. A, Plaintiff's Original Petition at ¶ 111.
                                                            4

HOUIMAN\573511-1
      Case 4:19-cv-03704 Document 1 Filed on 09/27/19 in TXSD Page 5 of 6



       Exhibit H      A list of all counsel of record, including address, telephone
                      numbers, and parties represented in the state court case;

       Exhibit I      An index of matters being filed;

       Exhibit J      Docket sheet from the state court; and

       Exhibit K      Date Stamped Citation from Defendant Underwriters' Registered
                      Agent. 10


                                                VII.
                                              PRAYER

       WHEREFORE, Defendant Certain Underwriters at Lloyd's of London remove this case

from the 129th Judicial District Court, Harris County, Texas to this Court.



                                       Respectfully submitted,

                                       HOLMAN FENWICK WILLAN USA LLP

                                       /s/ Gerard J. Kimmitt, II
                                       Gerard J. Kimmitt, II
                                       TBN: 11427500; Fed. Id. No. 08454
                                       jerry.kimmitt@hfw.com
                                       Lisa Brindle Talbot
                                       TBA No. 24040576; Fed. Id. No. 38298
                                       5151 San Felipe, Suite 400
                                       Houston, Texas 77056
                                       Telephone: (713) 917-0888
                                       Facsimile: (713) 953-9470
                                       ATTORNEY-IN-CHARGE FOR CERTAIN
                                       UNDERWRITERS AT LLOYD'S OF LONDON




10
       See Ex. K. Underwriters' Registered Agent Mendes & Mount LLP were served on September 3, 2019. A
       copy of the executed Affidavit of Service for Underwriters has yet to be filed with the Court.
                                                   5

HOUIMAN\573511-1
      Case 4:19-cv-03704 Document 1 Filed on 09/27/19 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE

        A true and correct copy of Defendants' Notice of Removal was filed electronically with
the United States District Court for the Southern District of Texas – Houston Division, with
notice served via e-file and facsimile on this the 27th day of September, 2019:

 George B. Murr
 murr@my-lawyers.com
 Thomas Ryan Lemens
 lemens@my-lawyers.com
 4101 Washington Avenue
 Houston, Texas 77007


                                           /s/ Gerard J. Kimmitt, II
                                           Gerard J. Kimmitt, II




                                              6

HOUIMAN\573511-1
